DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 01/28/2022
Applicant Arguments						-Receipt Date 01/28/2022		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/28/2022. Claims 8 and 20-38 are pending. Claims 8 and 20 are amended. Claims 1-7 and 9-19 are canceled. Claims 21-38 are new.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
Applicant submits:
“Burger teaches either vector encoding or explicit encoding using target fields and fanouts but does not teach the claimed combination. The Applicants further respectfully submit that the deficiencies in Burger are not cured by the disclosure in any of the other cited art references.” (Remarks, page 12)
	However, this argument is not persuasive because Applicant does not consider the combination of embodiments in Burger under 35 U.S.C. 103 and the motivations for combining embodiments provided in Burger: Burger teaches a vector encoding that uses only a single bit to identify each target instruction but is limited in that it can only target instructions in the same chunk, see [0101], and Burger further teaches building a fanout tree using move instructions for instructions with more consumers than target fields, see [0082]. The Office Action modifies the embodiment of Burger that uses vector encoding to identify move instructions in the vector encoding that identify consumers to be targeted as taught by the embodiment of Burger that uses move instructions since it would allow the vector encoding to target more instructions instead of being limited to targeting a number of instructions equal to the number of bits in the vector field. 

	Applicant submits:
“Burger does not show, teach, or suggest a producer instruction using a bit vector and fanout using move instructions in which the move instruction itself uses a bit vector to encode subsequent target instructions, as recited in the dependent claims.” (Remarks, page 12)
However, this argument is not persuasive because Applicant does not consider the combination being made in which the move instructions taught by Burger are modified to use the vector format taught by Burger, since the vector format would allow for the move instructions to efficiently target each instruction using a single bit. 
	
	Applicant submits:
“New dependent claim 26 recites that the bit vector in the producer instruction comprises a length of 4 bits which corresponds to the invention embodiment shown in FIGs 12 and 13. The Applicants have determined that a 4-bit vector length provides a performant balance among target reach distance, instruction count, and instruction length that is not shown or suggested by use of the 16-bit vector taught in Burger.”
	However, this argument is not persuasive because the 16-bit vector taught in Burger also comprises a 4-bit vector length since any 4-bits of the 16 bits, such as the first 4 bits, may be considered a 4-bit vector length. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 20-38 are rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Burger et al. US 2017/0083321 (hereinafter, Burger) in view of a second embodiment of Burger.
	Regarding claim 8, the first embodiment of Burger in view of the second embodiment of Burger teaches:
8. The method of claim 21 in which all of the producer and consumer instructions share a common instruction block  ([0101]: the producer and consumer instructions are in a chunk of the same block) or the producer instruction and at least a subset of consumer instructions are in distinct instruction blocks.
	
	Regarding claim 20, the first embodiment of Burger in view of the second embodiment of Burger teaches:
20. The one or more hardware-based non-transitory computer- readable memory devices of claim 33 in which the processor uses an EDGE (Explicit Data Graph Execution) block-based instruction set architecture (ISA) ([0031]: the processor uses an EDGE ISA).

	Regarding claim 21, a first embodiment of Burger teaches:
21. A method for communicating a result from a producer instruction to a plurality of consumer instructions using a fanout (Fig. 10 result R5 is communicated from a producer instruction having format 1000 to consumer instructions in 1060 using a fanout, see fanout arrows from R5), the method comprising: 
storing the producer instruction in an instruction window maintained by a processor ([0056]: the processor maintains instruction windows 210 and 211 which stores all the instructions executed by the processor, including the producer instructions, see also Fig. 2 showing all instructions go through an instruction window), wherein a result is generated upon execution of the producer instruction ([0108]: the producer instruction is executed at 1320 to generate a result); 
using a bit vector in the producer instruction to identify a first plurality of consumer instructions to receive the result ([0101]: a vector field, i.e. bit vector, in the producer instruction having format 1000 is used to identify target/consumer instructions to receive the result from the producer instruction); 
executing the producer instruction stored in the instruction window to generate the result  ([0108]: the producer instruction is executed at 1320 to generate a result); and 
communicating the result from the executed producer instruction to each of the consumer instructions in the first consumer instructions ([0101]: the result in R5 is from the executed producer instruction and is communicated to each target/consumer instruction indicated by the vector field).
	The first embodiment of Burger does not teach:
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs;
building the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions; 
communicating the result from the executed producer instruction to the second plurality of consumer instructions
	However, a second embodiment of Burger teaches: 
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs ([0110] and Fig. 14A: instruction 5 is a move instruction that receives a result from producer instruction 4, and upon execution of the move instruction the result is propagated to instructions 7 and 8, i.e. at least two outputs);
building the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions ([0110] and Fig. 14A: a fanout using move instructions 5 and 6 propagates the result from producer instruction 4 to each of instructions 7, 8, 12, and 13, i.e. a second plurality of consumer instructions); 
communicating the result from the executed producer instruction to the second plurality of consumer instructions ([0110] and Fig. 14A: the result from producer instruction 4 is communicated to each of instructions 7, 8, 12, and 13).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace target instructions targeted by a producer instruction using a vector format in the current embodiment of Burger with move instructions that each identify two target instructions as taught by the second embodiment of Burger such that the fanout uses move instructions to propagate results. One of ordinary skill in the art would have been motivated to make this modification to increase the number of consumers that can be targeted (Burger [0082]) while overcoming the limitation of only being able to target instructions within the chunk (Burger [0101]).

	Regarding claim 22, the first embodiment of Burger in view of the second embodiment of Burger teaches:
22. The method of claim 21 in which each move instruction identifies a plurality of target instructions to receive the result ([0110] and Fig. 14A: each move instruction 5 and 6 identifies two target instructions to receive the result).

	Regarding claim 23, the first embodiment of Burger in view of the second embodiment of Burger teaches:
23. The method of claim 22 
The first embodiment of Burger in view of the second embodiment of Burger, as currently mapped, does not teach:
the plurality of target instructions is identified using a bit vector in the move instruction.
	However, the first embodiment of Burger teaches:
a plurality of target instructions is identified using a bit vector ([0101]: the vector field identifies a plurality of target instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the move instruction in the modified first embodiment of Burger in view of the second embodiment of Burger to include a vector field to identify targets as taught in the first embodiment of Burger. One of ordinary skill in the art would have been motivated to make this modification to efficiently increase the number of instructions that may be targeted by the move instruction compared to using additional move instructions. 

	Regarding claim 24, the first embodiment of Burger in view of the second embodiment of Burger teaches:	
24. The method of claim 23 in which the bit vector in the move instruction comprises a length of 8 or 24 bits ([0101]: the vector field includes 16 bits which comprises a length of 8 bits, i.e. the first 8 bits of the 16 bits).

	Regarding claim 25, the first embodiment of Burger in view of the second embodiment of Burger teaches:
25. The method of claim 23 in which one of the plurality of identified target instructions comprises one of a consumer instruction or a move instruction in the fanout ([0110] and Fig. 14A: instructions 7 and 8 are consumer instructions of the result from producer instruction 4).

	Regarding claim 26, the first embodiment of Burger in view of the second embodiment of Burger teaches:
26. The method of claim 21 in which the bit vector in the producer instruction comprises a length of 4 bits ([0110]: the vector field of the producer instruction includes 16 bits which comprises 4 bits, i.e. the first 4 bits of the 16 bits).

	Regarding claim 27, a first embodiment of Burger teaches: 
27. A processor comprising one or more processor cores, at least one of the processor cores comprising: 
a control unit ([0058]: control unit 205); and 
an instruction window configured to store decoded instruction blocks associated with a program to be under control of the control unit ([0047] and [0058]: instruction windows store decoded instructions under control of the control unit, where the set of instructions being executed are a program) in which the program includes operations to 
store a producer instruction in an instruction window maintained by the processor ([0053]: decoded instructions are stored in memory in the instruction windows, the operation for storing the decoded instructions are part of the executing program, and the program includes producer instructions that specify target instructions, see [0107]), wherein a result is generated upon execution of the producer instruction ([0108]: the producer instruction is executed at 1320 to generate a result); 
use a bit vector in the producer instruction to identify a first plurality of consumer instructions to receive the result ([0101]: a vector field, i.e. bit vector, in the producer instruction having format 1000 is used to identify target/consumer instructions to receive the result from the producer instruction); 
execute the producer instruction stored in the instruction window to generate the result  ([0108]: the producer instruction is executed at 1320 to generate a result); and 
communicate the result from the executed producer instruction to each of the consumer instructions in the first consumer instructions ([0101]: the result in R5 is from the executed producer instruction and is communicated to each target/consumer instruction indicated by the vector field).
	The first embodiment of Burger does not teach:
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs;
build the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions; 
communicate the result from the executed producer instruction to the second plurality of consumer instructions
	However, a second embodiment of Burger teaches: 
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs ([0110] and Fig. 14A: instruction 5 is a move instruction that receives a result from producer instruction 4, and upon execution of the move instruction the result is propagated to instructions 7 and 8, i.e. at least two outputs);
build the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions ([0110] and Fig. 14A: a fanout using move instructions 5 and 6 propagates the result from producer instruction 4 to each of instructions 7, 8, 12, and 13, i.e. a second plurality of consumer instructions); 
communicate the result from the executed producer instruction to the second plurality of consumer instructions ([0110] and Fig. 14A: the result from producer instruction 4 is communicated to each of instructions 7, 8, 12, and 13).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace target instructions targeted by a producer instruction using a vector format in the current embodiment of Burger with move instructions that each identify two target instructions as taught by the second embodiment of Burger such that the fanout uses move instructions to propagate results. One of ordinary skill in the art would have been motivated to make this modification to increase the number of consumers that can be targeted (Burger [0082]) while overcoming the limitation of only being able to target instructions within the chunk (Burger [0101]).

	Regarding claim 28, the first embodiment of Burger in view of the second embodiment of Burger teaches:
28. The processor of claim 27 in which each move instruction identifies a plurality of target instructions to receive the result ([0110] and Fig. 14A: each move instruction 5 and 6 identifies two target instructions to receive the result).

Regarding claim 29, the first embodiment of Burger in view of the second embodiment of Burger teaches:
29. The processor of claim 28 
The first embodiment of Burger in view of the second embodiment of Burger, as currently mapped, does not teach:
the plurality of target instructions is identified using a bit vector in the move instruction.
	However, the first embodiment of Burger teaches:
a plurality of target instructions is identified using a bit vector ([0101]: the vector field identifies a plurality of target instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the move instruction in the modified first embodiment of Burger in view of the second embodiment of Burger to include a vector field to identify targets as taught in the first embodiment of Burger. One of ordinary skill in the art would have been motivated to make this modification to efficiently increase the number of instructions that may be targeted by the move instruction compared to using additional move instructions. 

Regarding claim 30, the first embodiment of Burger in view of the second embodiment of Burger teaches:
30. The processor of claim 29 in which the bit vector in the move instruction comprises a length of 8 or 24 bits ([0101]: the vector field includes 16 bits which comprises a length of 8 bits, i.e. the first 8 bits of the 16 bits).

Regarding claim 31, the first embodiment of Burger in view of the second embodiment of Burger teaches:
31. The processor of claim 29 in which one of the plurality of identified target instructions comprises one of a consumer instruction or a move instruction in the fanout ([0110] and Fig. 14A: instructions 7 and 8 are consumer instructions of the result from producer instruction 4).

Regarding claim 32, the first embodiment of Burger in view of the second embodiment of Burger teaches:
32. The processor of claim 27 in which the bit vector in the producer instruction comprises a length of 4 bits ([0110]: the vector field of the producer instruction includes 16 bits which comprises 4 bits, i.e. the first 4 bits of the 16 bits).

Regarding claim 33, the first embodiment of Burger in view of the second embodiment of Burger teaches:
33. One or more hardware-based non-transitory computer-readable memory devices storing computer-executable instructions which, upon execution by a processor in a computing device, cause the computing device to: 
store a producer instruction in an instruction window maintained by the processor ([0053]: decoded instructions are stored in memory in the instruction windows, the operation for storing the decoded instructions are part of the executing program, and the program includes producer instructions that specify target instructions, see [0107]), wherein a result is generated upon execution of the producer instruction ([0108]: the producer instruction is executed at 1320 to generate a result); 
use a bit vector in the producer instruction to identify a first plurality of consumer instructions to receive the result ([0101]: a vector field, i.e. bit vector, in the producer instruction having format 1000 is used to identify target/consumer instructions to receive the result from the producer instruction); 
execute the producer instruction stored in the instruction window to generate the result  ([0108]: the producer instruction is executed at 1320 to generate a result); and 
communicate the result from the executed producer instruction to each of the consumer instructions in the first consumer instructions ([0101]: the result in R5 is from the executed producer instruction and is communicated to each target/consumer instruction indicated by the vector field).
	The first embodiment of Burger does not teach:
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs;
build the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions; 
communicate the result from the executed producer instruction to the second plurality of consumer instructions
	However, a second embodiment of Burger teaches: 
a move instruction to receive the result, wherein, upon execution, the move instruction propagates the result to at least two outputs ([0110] and Fig. 14A: instruction 5 is a move instruction that receives a result from producer instruction 4, and upon execution of the move instruction the result is propagated to instructions 7 and 8, i.e. at least two outputs);
build the fanout using one or more move instructions, wherein the fanout propagates the result from the executed producer instruction to each of a second plurality of consumer instructions ([0110] and Fig. 14A: a fanout using move instructions 5 and 6 propagates the result from producer instruction 4 to each of instructions 7, 8, 12, and 13, i.e. a second plurality of consumer instructions); 
communicate the result from the executed producer instruction to the second plurality of consumer instructions ([0110] and Fig. 14A: the result from producer instruction 4 is communicated to each of instructions 7, 8, 12, and 13).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to replace target instructions targeted by a producer instruction using a vector format in the current embodiment of Burger with move instructions that each identify two target instructions as taught by the second embodiment of Burger such that the fanout uses move instructions to propagate results. One of ordinary skill in the art would have been motivated to make this modification to increase the number of consumers that can be targeted (Burger [0082]) while overcoming the limitation of only being able to target instructions within the chunk (Burger [0101]).

Regarding claim 34, the first embodiment of Burger in view of the second embodiment of Burger teaches:
34. The one or more hardware-based non-transitory computer-readable memory devices of claim 33 in which each move instruction identifies a plurality of target instructions to receive the result ([0110] and Fig. 14A: each move instruction 5 and 6 identifies two target instructions to receive the result).

Regarding claim 35, the first embodiment of Burger in view of the second embodiment of Burger teaches:
35. The one or more hardware-based non-transitory computer-readable memory devices of claim 34 
The first embodiment of Burger in view of the second embodiment of Burger, as currently mapped, does not teach:
the plurality of target instructions is identified using a bit vector in the move instruction.
	However, the first embodiment of Burger teaches:
a plurality of target instructions is identified using a bit vector ([0101]: the vector field identifies a plurality of target instructions)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the move instruction in the modified first embodiment of Burger in view of the second embodiment of Burger to include a vector field to identify targets as taught in the first embodiment of Burger. One of ordinary skill in the art would have been motivated to make this modification to efficiently increase the number of instructions that may be targeted by the move instruction compared to using additional move instructions. 

Regarding claim 36, the first embodiment of Burger in view of the second embodiment of Burger teaches:
36. The one or more hardware-based non-transitory computer-readable memory devices of claim 35 in which the bit vector in the move instruction comprises a length of 8 or 24 bits ([0101]: the vector field includes 16 bits which comprises a length of 8 bits, i.e. the first 8 bits of the 16 bits).

Regarding claim 37, the first embodiment of Burger in view of the second embodiment of Burger teaches:
37. The one or more hardware-based non-transitory computer-readable memory devices of claim 35 in which one of the plurality of identified target instructions comprises one of a consumer instruction or a move instruction in the fanout ([0110] and Fig. 14A: instructions 7 and 8 are consumer instructions of the result from producer instruction 4).

Regarding claim 38, the first embodiment of Burger in view of the second embodiment of Burger teaches:
38. The one or more hardware-based non-transitory computer-readable memory devices of claim 33 in which the bit vector in the producer instruction comprises a length of 4 bits ([0110]: the vector field of the producer instruction includes 16 bits which comprises 4 bits, i.e. the first 4 bits of the 16 bits).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        
/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182